 

 



Exhibit 10.3

 

[ex10-3logo.jpg]

DEPOSIT ACCOUNT CONTROL AGREEMENT AND

ACKNOWLEDGMENT OF SECURITY INTEREST

 

Deposit Account Holder: Real Goods Solar, Inc._________   Secured Party:  
Address: 833 West South Boulder Road   Address:     Louisville, CO 80027        
       

 

 



NOTICE TO BANK OF HAWAII

 

TO: Bank of Hawaii   DATE     130 Merchant Street, 17th Floor         Honolulu,
HI 96813      

 

RE: Deposit Account Holder: Real Goods Solar, Inc.  



  Bank Institution:   Bank of Hawaii   

 

Dear Madam or Sir:

 

This is to notify Bank of Hawaii (the “Bank”) that, pursuant to a Senior Secured
Convertible Note issued by Deposit Account Holder(s) identified above
(individually and collectively, the “Owner”), the secured party identified above
(the “Secured Party”) has been granted a security interest in the deposit
accounts described as follows:

 

(a) x The following deposit account(s), corresponding to the applicable account
numbers, including all cash balances credited to the account(s) and all interest
paid on the account(s) numbers (collectively, the “Account”) maintained by the
Bank in the name of the Owner, as evidenced by the attached Account statement(s)
issued by the Bank in the ordinary course of its business:

 

Type of Deposit Account Deposit Account Number Bank Branch                      
       

 

(b) ¨ Transaction Exceptions (attach additional sheet, if necessary):   N/A    
                        .

 

The Bank is hereby notified of the Secured Party’s security interest, and the
provisions of the Control Agreement, including the provision that funds in the
Account, including any interest accrued thereon, is not to be paid to anyone
other than to the Secured Party, unless specified above in Section (b) and/or
the Bank receives prior written instructions regarding payment from the Secured
Party. This pledge will remain in full force and effect until terminated
pursuant to the terms and conditions of the Control Agreement below and on the
following page of this notice. By signing below, the Bank acknowledges receipt
of this notice and the Bank’s agreement to the terms and conditions of the
Control Agreement. This notice is dated as of the date written above.

 

The Owner and the Secured Party each agrees to all of the additional terms and
conditions of the Control Agreement on the following page of this notice.

 

Owner Authorization   Secured Party: REAL GOODS SOLAR, INC.             By:    
        By     By     Name:     Name:   Title:     Title:

 

 



CONTROL AGREEMENT AND ACKNOWLEDGMENT OF PLEDGE AND SECURITY INTEREST

 

By signing this Control Agreement and Acknowledgment of Security Interest (this
“Agreement”), the Bank acknowledges receipt of the above notice of the Secured
Party’s security interest in the Account, and will mark its records accordingly
to indicate the pledge of, and the Secured Party’s security interest in, the
Account. By signing below, the Bank represents to the Secured Party that, in the
ordinary course of the Bank’s business, the Bank is a depository institution
insured by the Federal Deposit Insurance Corporation, and regularly maintains
deposit accounts in the name of its customers. The Bank also agrees to all of
the additional terms and conditions of the Control Agreement on the following
page of this notice.

 

SEE THE FOLLOWING PAGE FOR ADDITIONAL CONTROL AGREEMENT TERMS AND CONDITIONS

 

RETURN TO:

 

            BANK OF HAWAII       (Bank)                     By:            
(Authorized Signer)            

  

Distribution: Original: Bank; Duplicate: Secured Party; Triplicate: Relationship
Officer; Quadruplicate: Account Owner

 

 

 

 

ADDITIONAL CONTROL AGREEMENT TERMS AND CONDITIONS

 

1.          Control by Secured Party. Notwithstanding any other Account
agreement between the Owner and the Bank, the Bank agrees to comply with the
Secured Party’s instructions as to the Account, including but not limited to the
withdrawal or disposition of funds credited to the Account, all without the
further consent of the Owner. The Bank shall rely upon the Secured Party’s
instructions even if the Secured Party’s instructions are contrary to the terms
of the Account agreement or contrary to any instructions or demands that the
Owner may give to the Bank.

 

2.          Customer’s Rights in Account. The Bank will not permit the
withdrawal or other disposition of any funds in the Account by the Owner without
the Secured Party’s written consent. In no event shall the Bank permit the Owner
to change the ownership of the Account or close the Account without the Secured
Party’s prior written consent. The Secured Party’s power under this Agreement to
provide the Bank with instructions pursuant to Section 1 above includes, without
limitation, the power to submit stop payment orders for any checks, electronic
transfers and other items being presented to the Bank by any means for payment
from the Account. The Owner confirms that the Bank shall comply with the
instructions from the Secured Party even if the result of following such
instructions from the Secured Party results in the Bank’s dishonoring of items
presented for payment from the Account.

 

3.          [RESERVED].1

 

4.          Priority of the Secured Party’s Security Interest; Rights Reserved
by the Bank. The Bank subordinates in favor of the Secured Party any security
interest, lien, encumbrance, claim, or right of recoupment or setoff it may
have, now and in the future, against the Owner’s interest in and to the Account,
except that the Bank may debit the Account, from time to time, for any of the
Bank’s usual and customary charges for services rendered in connection with the
Account and for the reversal of provisional credits to the Account.

 

5.          Statements; Account Renewal. The Bank will send copies of all
Account statements to the Owner and to the Secured Party at the addresses set
forth on the first page of this Agreement. The Owner hereby authorizes the Bank
to provide any additional information relating to the Account to the Secured
Party upon the Secured Party’s request without the Owner’s further consent. If
the Account is a time deposit account, the Bank may act upon the renewal term
instructions of the Owner, as long as, the Owner’s instructions are for the
renewal of the Account, renewal term is not longer than the original term, and
the instructions do not contradict any of Secured Party’s prior instructions or
the terms of this Agreement.

 

6.          Adverse Claims and Interests. The Bank represents to the Secured
Party that the Bank has not received notice of any security interest, lien,
encumbrance or other claim to the Account from any other person and has not
entered into, and agrees with the Secured Party that it will not enter into, any
agreement with any other person under which the Bank is obligated to comply with
instructions from such other person as to the disposition of funds from the
Account or other dealings with the Account. The Bank will promptly notify the
Secured Party if any other person claims that it has a security interest or
other property interest in the Account.

 

7.          Returned Items; Costs. If the Account is a checking or other
transaction account, the Owner and the Secured Party understand and agree that
the Bank will pay returned items by debiting the Account. The Owner agrees to
pay the amount of any returned item immediately upon demand by the Bank. The
Owner will be responsible for the Bank’s customary charges and for the repayment
of any checks, drafts or other orders for the payment of funds deposited into
the Account that are returned unpaid for any reason.

 

8.          Indemnity. The Owner will indemnify the Bank, its officers,
directors, employees, and agents against claims, liabilities, and expenses
arising out of this Agreement, except to the extent the claims, liabilities, or
expenses are caused by the Bank’s gross negligence or willful misconduct.

 

9.          Termination; Survival. The Secured Party may terminate this
Agreement by written notice to the Bank and the Owner. The Bank may terminate
this Agreement upon thirty (30) days’ prior written notice to the Secured Party
and the Owner. The Owner may not terminate this Agreement, except with the
written consent of the Secured Party.

 

10.         Jury Trial Waiver. The Bank, the Secured Party and the Owner hereby
waive trial by jury in any action, proceeding, claim, or counterclaim, whether
in contract or tort, at law or in equity, arising out of or in any way related
to this Agreement.

 

11.         Entire Agreement; Account Agreement. This Agreement is the entire
agreement among the parties regarding the subject matter hereof and supersedes
any prior agreements and contemporaneous oral agreements of the parties
concerning its subject matter. In the event of any conflict between this
Agreement and any other agreement between the Bank and the Owner relating to the
Account, the terms of this Agreement will control.

 

12.         Amendment; Severability; Notices. To the extent a provision of this
Agreement is unenforceable, this Agreement will be construed as if the
unenforceable provision were omitted. No amendment of, or waiver of a right
under, this Agreement will be binding unless it is in writing and signed by the
Owner, the Secured Party and the Bank. A notice or other communication to a
party under this Agreement will be in writing and will be sent to the party’s
address set forth below or to such other address as the party may notify the
other parties and, except as otherwise expressly provided for herein, will be
effective on receipt. To the extent that the Bank is precluded from making
demand or giving notice hereunder by reason of the commencement of a bankruptcy
or similar proceeding, then such demand or notice shall be deemed to have been
made or given at the commencement of such proceeding.

 

13.         Relations of Parties; Successors and Assigns. Nothing contained in
this Agreement shall create any agency, fiduciary, joint venture or partnership
relationship between the Owner, the Secured Party and the Bank. The provisions
of this Agreement shall be binding upon and inure to the benefit of the Bank,
the Secured Party and the Owner and their respective successors and assigns.

 

14.         Counterparts. This Agreement may be executed in any number of
counterparts, all of which will constitute one instrument.

 

15.         Governing Law. The Bank represents and warrants to the Secured Party
that the Account agreement between the Bank and the Owner relating to the
establishment and general operation of the Account is governed by the laws of
Hawaii. The Bank will not, without the Secured Party’s prior written consent,
amend the Account agreement so that the Account is governed by the law of
another jurisdiction. This Agreement will be governed by the laws of the State
of Hawaii.

 

 



1 The references to the Notice of Exclusive Control are not applicable, since
the Secured Party will have full dominion over the account at all times.

 

2 

